Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee eee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA,
MEMORANDUM AND ORDER
- against -
03 Cr. 227-3 (NRB)

CONFESSOR LIRIANO
a/k/a CELSO ACEVEDO-COLON 05 Cr. 253-4 (NRB)

Defendant.
ae ee ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE?*

Defendant Confessor Liriano pled guilty to the charges of
Hobbs Act robbery; conspiracy to commit a Hobbs Act robbery;
possession of firearm in furtherance of those offenses; and
conspiracy to distribute narcotics to resolve 03 Cr. 227-3 and 05
Cr. 253-4. A consolidated sentence was imposed for both cases,
and Judge Batts, who previously presided over those cases, imposed
a sentence of 240 months of imprisonment, which was the lowest
sentence that was legally permissible: a mandatory minimum of 120
months for the narcotics conspiracy charge in 05 Cr. 253-4 and
another mandatory minimum consecutive sentence of 120 months for
the firearm possession charge. See 03 Cr. 227-3, ECF No. 64.
Defendant now moves pro se for compassionate release from CI McRae,

citing the deteriorating health conditions of his parents who are

 

1 The cases against defendant Liriano have been reassigned to this
Court following the passing of Judge Batts.
2 Judge Batts imposed 60 months for each of the remaining charges to

run concurrently with defendant’s sentence for the narcotics conspiracy charge.
Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 2 of 6

currently residing in the Dominican Republic. For the following
reasons, defendant’s motion is denied.

Defendant moves for compassionate release under 18 U.S.C.
§ 3582(c) (1) (A) (1), which permits a court to “reduce a term of
imprisonment” if, after considering the factors set forth in 18
U.S.C. § 3553(a), “it finds that .. . extraordinary and compelling
reasons warrant such a reduction . . . and that such a reduction
is consistent with applicable policy statements issues by the
Sentencing Commission.” 18 U.S.C. § 3582(c) (1) (A) (1).3 A court
may reduce a defendant’s sentence under Section 3582 (c) (1) (A) (1)
only “upon motion of the Director of the Bureau of Prisons” or
“upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3553(c) (1) (A) .4 As this motion is brought pro se, it

 

3 Although defendant generally cites 18 U.S.C. § 3582(c) as the basis
of his motion, we limit our inquiry to § 3582(c) (1) (A) (i) because the other
subsections of § 3582(c) are inapposite.

4 It is unclear from the defendant’s letters whether he ever requested
compassionate release from the warden of CI McRae, much less whether 30 days
have elapsed since making any such request. Because this Court lacks the
authority to waive defendant’s compliance with Section 3582(c) (1) (A)’s
exhaustion requirement, see United States v. Pereyra-Polanco, No. 19 Cr. 10
(NRB), 2020 WL 1862639, at *1 (S.D.N.Y. Apr. 14, 2020), defendant’s motion for
compassionate release may be denied for failure to exhaust. However, because
defendant’s motion fails, in any event, on its merits, the application would be
denied even if the Court were satisfied that defendant had properly exhausted
his administrative remedies.

 
Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 3 of 6

should “be construed liberally to raise the strongest arguments

ao

[it] suggest[s]. Triestman v. Fed. Bureau of Prisons, 470 F.3d

 

471, 479 (2d Cir. 2006). However, defendant still bears the burden

of demonstrating that his release is justified under Section

 

3582 (c) (1) (A). See United States v. Butler, 970 F.2d 1017, 1026
(2d Cir. 1992). Because he has failed to do so, his motion is
denied.

Defendant’s separation from his family is an inevitable
consequence of his sentence of imprisonment, although the
Situation may vary among the inmates.® Accordingly, the Court
rejects the suggestion that family separation alone constitutes an

oa

“extraordinary and compelling reason[]” that warrants a sentence
reduction under Section 3582(c) (1) (A) (i). Further, defendant’s
argument that he has already served the sentence that was the
original plea offer by the Government-—namely, 15 years of
imprisonment—does not warrant a sentence reduction. The
historical sequence between the original plea offer and the
subsequent sentence is detailed in Judge Batts’ decision on
defendant’s habeas petition in 2009, in which she found that it
was defendant who “wished to proceed to trial” and thereby rejected

the 15-year plea deal. See Memorandum and Order of September 16,

2009, 03 Cr. 227, ECF No. 63 at 9-10. Defendant’s remorse for not

 

5 See Sentencing Guidelines § 5H1.6.

3
Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 4 of 6

accepting a more favorable plea offer is not a basis for
compassionate release.®

In his motion, defendant also references 18 U.S.C. § 924 (c)
as a potential basis for sentence reduction. In United States V.
Davis, 139 8.Ct. 2319 (2019), the Supreme Court held that
§ 924(c) (3) (B) (the “risk-of-force clause”) was unconstitutionally
vague and therefore was unenforceable. However, subsequently to
Davis, the Second Circuit already held that a substantive Hobbs
Act robbery is a crime of violence under § 924(c) (3) (A) (the

“elements clause”), which is unaffected by Davis. See United

 

States v. Barrett, 937 F.3d 126, 129 (2d Cir. 2019). As defendant

 

was convicted of Hobbs Act robbery in Count II of the 03 Cr. 227
indictment, Davis does not provide a basis for sentence reduction.

Defendant also references “Motion 60541" in his letter of
June 11, 2020. See 03 Cr. 277, ECF No. 77. Although it is not
entirely clear what defendant meant with it, the Court suspects
that defendant seeks to be released pursuant to 34 U.S.C. §
60541(g), which, as part of the Second Chance Act of 2007, required
the establishment of a pilot program at one or more BOP facilities
to evaluate early community re-entry for eligible elderly

offenders, including placing qualifying inmates on home detention

 

6 Even if defendant had met the burden of establishing that his
personal circumstances constituted an extraordinary and compelling basis for
his release, the application of the factors set forth in 18 U.S.C. § 3553(a)
would still counsel against release.
Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 5 of 6

for the reminder of their respective sentences. However, under
§ 60541(g), as amended by the First Step Act of 2017, only someone
“who is not less than 60 years of age” may qualify as an “eligible
elderly offender” for such a pilot program. 34 U.S.C.
§ 60541(g) (5) (A) (i). The Federal Bureau of Prisons online record
indicates that defendant is currently 49 years old. Accordingly,
regardless of the Court’s authority with respect to any programs
launched pursuant to § 60541(g), defendant would not be eligible
for release under any such program.

For the foregoing reasons, the Court denies defendant
Liriano’s motion. This Memorandum and Order resolves the ECF
Docket Entries Nos. 76 and 77 in the 03 Cr. 227-3 docket and the
ECF Docket Entry No. 96 in the 05 Cr. 253-4 docket.

SO ORDERED.

Dated: New York, New York
July 15, 2020

= }
Fs

iv F —
( if oo ff
rr Apimons el at at ue chip h £
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
Case 1:05-cr-00253-NRB Document 100 Filed 07/16/20 Page 6 of 6

Defendant (pro se)

 

Confessor Liriano (a/k/a Celso Acevedo-Colon)

A copy of the foregoing Memorandum and Order have been mailed to
the following:

Confessor Liriano/Celso Acevedo-Colon (#53054-054)

McRae Correctional Facility

P.O. Box 55030

McRae Helena, GA 31055
